Citation Nr: 1635182	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling prior to September 2, 2015 and as 20 percent disabling from that date.

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling prior to September 2, 2015 and as 20 percent disabling from that date.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied increased ratings for diabetes mellitus and peripheral neuropathy of the lower extremities.

In March 2016, the Board remanded the appeal so that the Agency of Original Jurisdiction (AOJ) could consider newly associated evidence, as the Veteran did not respond to the Board's correspondence regarding whether he wished to waive such consideration.  

While the appeal was in remand status, the AOJ issued a rating decision in March 2016 that awarded 20 percent evaluations for peripheral neuropathy of the lower extremities, effective September 2, 2015.

The issue of entitlement to an increased rating for diabetes mellitus is addressed in the REMAND portion of the decision below and IS REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to September 2, 2015, peripheral neuropathy of the right lower extremity was manifested by no more than mild incomplete paralysis of the sciatic nerve.

2.  For the period from September 2, 2015, peripheral neuropathy of the right lower extremity is manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.
 
 3.  For the period prior to September 2, 2015, peripheral neuropathy of the left lower extremity was manifested by no more than mild incomplete paralysis of the sciatic nerve.

4.  For the period from September 2, 2015, peripheral neuropathy of the left lower extremity is manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the period prior to September 2, 2015, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8520 (2015).

2.  For the period from September 2, 2015, the criteria for an evaluation of 40 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8520 (2015).

3.  For the period prior to September 2, 2015, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8520 (2015).

4.  For the period from September 2, 2015, the criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in October 2009 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was listed and the Veteran was informed of the allocation of responsibilities between himself and VA.  The Veteran was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claims.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service treatment records and VA and private treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the record, interviewed the Veteran, and performed appropriate evaluations.  

The Board acknowledges that there is evidence that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits.  An August 2007 decision by an SSA Administrative Law Judge (ALJ) determined that the Veteran had been disabled since October 2005, due to degenerative disc disease, diabetes mellitus, and peripheral neuropathy.  However, the evidence considered in the adjudication of the Veteran's SSA disability claim is not relevant to the claims now before the Board.  In this regard, the Board notes that the claim on appeal here dates to August 2009, when the Veteran requested increased ratings.  As set out in the ALJ's decision, evidence considered in the adjudication of the Veteran's SSA claim dates to 2005 and earlier.  Accordingly, the Board has concluded that it is not necessary to obtain such records from SSA, as they are not relevant to the period considered in this appeal.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's peripheral neuropathy of the lower extremities is evaluated pursuant to the criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2015). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2015). 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124 (2015).

On VA examination in February 2010, the Veteran's history was reviewed.  He indicated that his peripheral neuropathy had become progressively worse since onset.  He reported that he had burning pain in his legs and feet, and that he had problems with balance.  He noted that he was unable to walk more than a few steps and unable to stand more than a few minutes.  Examination revealed normal coordination.  Deep tendon reflexes were normal at the knee and ankle.  Vibration was absent below the knee.  Pinprick was absent in the lower leg and diminished at the feet.  Position sense was absent from the second to fifth toes.  

On VA examination in September 2015, the Veteran's history was reviewed.  He reported that his feet were becoming worse, with swelling and numbness.  He stated that he was cautious because he feared falling.  He endorsed severe pain, paresthesias, and numbness.  He noted that he could not climb, and that he had severe pain walking on hardwood or laminate flooring.  Neurologic examination revealed normal deep tendon reflexes.  Light touch testing was decreased at the ankle and lower legs, as well as at the feet and toes.  Position sense and vibration and cold sensation was decreased.  The examiner indicated that there was no  muscle atrophy.  There were no trophic changes.  The examiner indicated that the Veteran had moderately severe incomplete paralysis of the sciatic nerve on the right and moderate incomplete paralysis of the sciatic nerve on the left.  The examiner noted that peripheral neuropathy impacted the Veteran's ability to work, noting that there was significantly impaired sensation to the feet, affecting walking.  He noted that the Veteran depended on a rolling walker for ambulation.  

Upon careful review of the record, the Board has concluded that, for the period prior to September 2, 2015, evaluations in excess of 10 percent for each lower extremity are not warranted.  In that regard, the evidence of record demonstrates no more than mild incomplete paralysis associated with the Veteran's peripheral neuropathy.  An evaluation in excess of 10 percent requires evidence of moderate incomplete paralysis of the sciatic nerve.  Such is not shown in this case.  Rather, the only evidence addressing the severity of the Veteran's peripheral neuropathy consists of the February 2010 VA examination report, and it indicates that peripheral neuropathy is no more than mild.  

For the period from September 2, 2015, the Board has concluded that a 40 percent evaluation is warranted for peripheral neuropathy of the right lower extremity.  Here, the September 2015 VA examiner indicated that there was moderately severe incomplete paralysis of the right sciatic nerve.  This level of disability is contemplated by the 40 percent evaluation.  The Board further finds that an evaluation in excess of 40 percent is not appropriate for this period.  As noted, a 60 percent evaluation is contemplated by severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, and an 80 percent evaluation requires evidence of complete paralysis of the sciatic nerve.  In this case, the examiner specified that paralysis was moderately severe, and indicated that there was no muscle atrophy.  Thus, the Board concludes that the 40 percent evaluation assigned herein for the period beginning September 2, 2015 is appropriate.  

The Board has also determined that the current 20 percent evaluation for peripheral neuropathy of the left lower extremity is appropriate for the period from September 2, 2015.  In that regard, the September 2015 VA examiner indicated that paralysis of the sciatic nerve on the left was moderate.  A higher, 40 percent evaluation requires evidence demonstrating moderately severe incomplete paralysis of the sciatic nerve.  Here, the examiner specified that paralysis of the left sciatic nerve was moderate, and noted that there was no muscule atrophy.  The Board therefore concludes that the higher evaluation is not applicable for the period beginning September 2, 2015, and that the currently assigned 20 percent evaluation is appropriate.  

The Board notes that the Veteran is competent to report the severity of his lower extremity peripheral neuropathy.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations discussed herein are appropriate.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In short, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran is assigned a 100 percent evaluation for coronary artery disease, a 20 percent evaluation for peripheral neuropathy of the right upper extremity, a 20 percent evaluation for peripheral neuropathy of the left upper extremity, and a noncompensable evaluation for a scar on the chest.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected diabetes mellitus and lower extremity peripheral neuropathy result in further disability when viewed in combination with these other service-connected disabilities.  

In short, there is nothing in the record to indicate that the Veteran's diabetes and peripheral neuropathy of the lower extremities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.



ORDER

For the period prior to September 2, 2015, an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

For the period from September 2, 2015, an evaluation of 40 percent for peripheral neuropathy of the right lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

For the period prior to September 2, 2015, an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

For the period from September 2, 2015, an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

The Veteran seeks a higher evaluation for his diabetes mellitus, which is currently evaluated as 20 percent disabling.  

38 C.F.R. § 4.119, Diagnostic Code 7913 provides for ratings based on diabetes mellitus.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

 Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

On VA examination in February 2010, the Veteran's history was reviewed.  He indicated that his diabetes had become progressively worse since onset, and that he was on both insulin and oral medication.  He reported that his activities were restricted and that he had been told not to do too much to prevent hypoglycemia.  However, on VA examination in July 2015, the examiner indicated that restriction of activities was not required for management of the Veteran's diabetes.  In light of this conflict, the Board has determined that an examination is necessary to address this question.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his diabetes mellitus.  

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's diabetes mellitus.  The examiner should specify whether restriction of activities is necessary to control the disease.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

2.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


